DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 04/20/2022 Amendment.
Claims 1-20 are pending and examined.
Double patent rejection is held abeyance for further amendment(s)/change(s).
Claim objections and 35 USC § 112 claim rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,971,040 to Volk (hereafter Volk) with support of US 9,837,169 to Diokno et al. (hereafter Diokno).
Regarding independent claim 1, Volk teaches a memory device ( such as DIMM, corresponding to a DRAM connectors 104, see 4:4-9) configured to locally store information accessible to a host and/or a controller (FIG. 2: data stored in DIMM are accessible by CPU 201 and/or MCH 200, see 3:66-4:3), the memory device comprising:
a first set of data drivers configured to send a first data using a first set of DQ ports according to a first clock signal (FIGS. 4-5: e.g. drivers 406 of Group A configured to send first data to pads 407 of Group A in response to phase shift clock of DLLOUT7, see 4:44-54 and 5:40-6:14; pads 407 are seen belonging to either interface 102 of memory control hub (MCH) 200 as shown in FIG. 2 and described in 4:40-43, or DRAM connectors 104; ); 
a second set of data drivers configured to send a second data using a second set of DQ ports according to a second clock signal (FIGS. 4-5: e.g. drivers 406 of Group B configured to send second data to pads 407 of Group B in response to phase shift clock of DLLOUT6, see 4:44-54 and 5:40-6:14), wherein: 
the second clock signal is different than the first clock signal (FIG. 4: DLLOUT7 is different from DLLOUT6, see 4:45-46), and 
the first and second clock signals have a temporal propagation that corresponds to a difference in signal combinations between adjacent circuits (i.e. effect of “simultaneously switching outputs” (SSO), see 1:33-2:7); and 
a delay module configured to generate the first clock signal based on delaying the second clock signal by a delay duration (FIG. 4: because delay element 400 is delay locked loop).
Volk does not explicitly describe the DIMM corresponding to a DRAM connector 104 comprising a driver of FIG. 4 and receiver of FIG. 6 (see 6:35-38).
Diokno teaches, in FIG. 3, the memory controller 30 comprising drivers 54s and receivers 56s.  Each of the DIMM0-DIMM2 comprises a driver 64 and receiver 66, wherein the drivers for driving output data and receivers for receiving input data.  
Since Volk and Diokno are both from the same field of endeavor, the purpose disclosed by Diokno would have been recognized in the pertinent art of Volk.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that driver(s) and receiver(s) are essential elements for each of electronic circuits, such as memory controller and DIMMs, for driving and receiving data. 
Regarding dependent claim 2, Volk teaches wherein the delay duration is based on fringing capacitances associated with physical configuration of circuits sending the first and second data (the fringing capacitance associated with physical configuration of data lines connecting data drivers to the data ports).
Regarding dependent claims 3-4, Volk implicitly teaches positive-coupling, negative-coupling and neutral-coupling delays associated with positive, negative and neutral coupling scenarios, respectively.  There are many possible combinations of logics “1” and “0” transmitted in adjacent data lines between Group A and B.  Transmission of the same logic would create positive-coupling similar to FIG. 4B of present invention.  Transmission of different logics would create neutral and negative-couplings similar to FIGS. 4C-4D, wherein negative-coupling increases buffer delay or “push out” (see 1:33-2:7) while positive-coupling inherently decreases buffer delay. 
Therefore, it would have been obvious to one with ordinary skill in the art to design a delay, which is the average of the delays in responsive to positive, neutral and negative couplings in order to minimize the error of data transmission.
Regarding dependent claim 5, Volk teaches a buffer between the second set of data drivers and the second set of DQ ports, the buffer electrically coupled to the second set of data drivers and the second set of DQ ports and configured to receive and retransmit the second data, wherein the delay duration is associated with a timing corresponding to the buffer (FIG. 4: comprising mux402, register 403 and edge-triggered latch 405 of group B).
Regarding dependent claim 6, Volk teaches wherein the delay duration is between 0.1 picosecond and 1000 picosecond (e.g. delay between DLLOUT1 and DLLOUT0 is 0.21 nanosecond = 210 picosecond, see 5:10-28).
Regarding dependent claim 7, see rejections applied to claims 3-4 above.
Regarding dependent claim 8, Volk teaches wherein: distances between the second set of drivers and the second set of DQ ports are greater by at least a port separation distance in comparison to distances between the first set of data drivers and the first set of DQ ports; and the delay duration is based on the port separation distance (port separation distance associated with physical configuration of data lines connecting data drivers to the data ports).
Regarding dependent claim 10, Volk teaches the memory device comprises a dynamic random access memory (DRAM) (see FIG. 2).
	Regarding independent claim 11, Volk teaches a method of operating a memory device that is configured to locally store information, the method comprising: 
sending a first data  a first set of data drivers and through a first set of DQ ports according to a first clock signal (FIGS. 4-5: e.g. drivers 406 of Group A configured to send first data to pads 407 of Group A in response to phase shift clock of DLLOUT7, see 4:44-54 and 5:40-6:14; pads 407 are seen belonging to either interface 102 of memory control hub (MCH) 200 as shown in FIG. 2 or described in 4:40-43, or DRAM connectors 104); 
sending a second data FIGS. 4-5: e.g. drivers 406 of Group B configured to send second data to pads 407 of Group B in response to phase shift clock of DLLOUT6, see 4:44-54 and 5:40-6:14), wherein 

the second clock signal is different than the first clock signal (FIG. 4: DLLOUT7 is different from DLLOUT6, see 4:45-46), and 
the first and second clock signals have a temporal propagation relationship that corresponds to a difference in signal combinations between adjacent circuits (i.e. effect of “simultaneously switching outputs” (SSO), see 1:33-2:7); and 
generating the first clock signal based on delaying the second clock signal by a delay duration (FIG. 4: because delay element 400 is delay locked loop).
Volk does not explicitly describe the DIMM corresponding to a DRAM connector 104 comprising a driver of FIG. 4 and receiver of FIG. 6 for driving and receiving data through DQ ports (see 6:35-38).
Diokno teaches, in FIG. 3, the memory controller 30 comprising drivers 54s and receivers 56s.  Each of the DIMM0-DIMM2 comprises a driver 64 and receiver 66, wherein the drivers for driving output data and receivers for receiving input data.  
Since Volk and Diokno are both from the same field of endeavor, the purpose disclosed by Diokno would have been recognized in the pertinent art of Volk.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that driver(s) and receiver(s) are essential elements for each of electronic circuits, such as memory controller and DIMMs, for driving and receiving data. 
Regarding dependent claims 12 and 15, see rejections applied to claims 2 and 5 above.
Regarding dependent claims 13 and 14, see rejections applied to claims 3-4 above.
Regarding independent claim 16, Volk teaches a memory device 
a first set of DQ ports configured to communicate a first set of data signals to an external circuit (FIGS. 2 and 4: e.g. pads 407 of Group A for transferring data to external DRAM; pads 407 are seen of interface 102 of memory control hub (MCH) 200, see 4:40-43); 
a first set of data drivers configured to send the first set of data to the first set of DQ ports according to a first clock signal  (FIGS. 4-5: e.g. drivers 406 of Group A configured to send first data to pads 407 of Group A in response to phase shift clock of DLLOUT7, see 4:44-54 and 5:40-6:14); 
a second set of DQ ports configured to communicate a second set of data signals to the external circuit (FIGS. 2 and 4: e.g. pads 407 of Group B for transferring data to external DRAM; pads 407 are seen of interface 102 of memory control hub (MCH) 200, see 4:40-43); 
a second set of data drivers configured to send the second set of data using to second set of DQ ports according to a second clock signal (FIGS. 4-5: e.g. drivers 406 of Group B configured to send second data to pads 407 of Group B in response to phase shift clock of DLLOUT6, see 4:44-54 and 5:40-6:14), wherein: 
the second clock signal is different than the first clock signal (FIG. 4: DLLOUT7 is different from DLLOUT6, see 4:45-46), and 
the first and second clock signals have a temporal propagation that corresponds to transition combinations in adjacently propagated signals (i.e. effect of “simultaneously switching outputs” (SSO), see 1:33-2:7); and 
a delay module configured to generate the first clock signal based on delaying the second clock signal by a delay duration at least partially associated with the temporal propagation (FIG. 4: because delay element 400 is delay locked loop).
Volk  does not explicitly describe the DIMM corresponding to a DRAM connector 104 comprising a driver of FIG. 4 and receiver of FIG. 6 (see 6:35-38). DIMM is known to store information.
Diokno teaches, in FIG. 3, the memory controller 30 comprising drivers 54s and receivers 56s.  Each of the DIMM0-DIMM2 comprises a driver 64 and receiver 66, wherein the drivers for driving output data and receivers for receiving input data.  
Since Volk and Diokno are both from the same field of endeavor, the purpose disclosed by Diokno would have been recognized in the pertinent art of Volk.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that driver(s) and receiver(s) are essential elements for each of electronic circuits, such as memory controller and DIMMs, for driving and receiving data. 
Regarding dependent claims 18-19, see rejections applied to claims 3-4 above.
Regarding dependent claim 20, Volk teaches a buffer between the second set of data drivers and the second set of DQ ports, the buffer electrically coupled to the second set of data drivers and the second set of DQ ports and configured to internally delay the second set of data (FIG. 4-5: comprising mux402, register 403 and edge-triggered latch 405 of group B), wherein the delay duration is associated with a timing corresponding to the buffer (delay as in FIG. 5).

Allowable Subject Matter
Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting above is overcome.
With respect to dependent claim 9: a first set of data lines electrically connecting the first set of data drivers to the first set of DQ ports; and a second set of data lines electrically connecting the second set of drivers to the second set of data ports, wherein the second set of data lines are interleaved with the first set of data lines.
With respect to dependent claim 17: a first set of connections connecting the first set of data drivers to the first set of DQ ports and configured to communicate the first set of data; a second set of connections connecting the second set of data drivers to the second set of DQ ports and configured to communicate the second set of data, wherein the second set of connections are interleaved with the first set of connections; and wherein the delay duration corresponds to fringing capacitances associated with the first and second sets of connections.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-16, 18-20 have been considered but are moot because the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 18, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824